Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 9-16, drawn to a diffusion device.
Group II, claims 19-22, drawn to a method.
Group III, claims 24-28, 30, 32-34, 39-46, drawn to a method of forming a device.
Group IV, claim 49, drawn to a three-dimensionally printed microfluidic diffusion device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a diffusion device comprising a liquid distribution pathway extending along a liquid flow axis, a gas flow pathway extending along a gas flow axis, and a material that permits diffusion of gas from the gas flow pathway into liquid within a plurality of flow channels, wherein the microfluidic diffusion device is formed by three-dimensional (3D) printing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0193799 A1 to The Charles Start Draper Laboratory, Inc. which teaches of a diffusion device (Abstract, para. [0051]) comprising a liquid distribution pathway extending along a liquid flow axis (Fig. 9B, an artificial lung device (not numbered) comprising vascular channels, para. [0028], wherein the vascular channels contain blood therein as per para. [0035]), a gas flow pathway extending along a gas flow axis (Fig. 9B, wherein the lung device includes oxygen channels containing gaseous oxygen therein, para. [0035] & [0028]), and a material that permits diffusion of gas from the gas flow pathway into liquid within a plurality of flow channels (Fig. 9B, a diffusion membrane therebetween to allow gas diffusion from the oxygen channels to the vascular channels, para. [0035] & [0028]), wherein the microfluidic diffusion device is formed by three-dimensional (3D) printing (Para. [0086], wherein the device is formed via three dimensional printing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777